DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I (directed to figures 1-9) in the reply filed on January 11, 2021 is acknowledged.  
The traversal is on the ground(s) that 1) “Because the Examiner fails to mention the claims that are included in each group, the Examiner’s position that there is a lack of unity between the claims is improper and should be withdrawn.” (see page 2 lines 11-13 of Remarks of 01/11/2021) and 2) “The Examiner appears to make an election of Species between the figures, not the claims. This is improper and should be withdrawn according to MPEP 1850(11).” (see page 2 lines 26-27 of Remarks of 01/11/2021).  

This is not found persuasive because for the following reasons.

First, regarding Applicants’ first argument, the Examiner respectfully does not agree because the restriction of December 17, 2020 clearly indicates that Applicants must identify the claims readable on the elected Species (see page 4 lines 7-10 of Restriction of 12/17/2021).  The Examiner points out that the explanation for why the Species lacked Unity of Invention was provided in the Restriction on page 3 line 16 to page 4 line 6.  Further, Applicants have not identified what is the common special technical feature.  

Second, regarding the Applicants’ second argument, the Examiner respectfully does not agree because the Examiner established that the claims did not relate to a single general inventive concept, as discussed on page 3 line 16 to page 4 line 6 of the Restriction of 12/17/2021.


As elected Species I compasses all of the current claims, there are no withdrawn claims at this time.  Applicant timely traversed the restriction (election) requirement in the reply filed on January 11, 2021.
Further, as independent claim 1 lines 12-13 and independent claim 2 lines 16-17 require the rigid jib frame pivotally connected to the main boom about a horizontal pivot axis, neither independent claim 1 nor independent claim 2 would be generic to Species II.  Thus, there are no generic claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Paul C. Lewis on March 8, 2021.
IN THE CLAIMS:
In claim 7, line 8, the word “the” has been replaced by the word -a-, between the word “via” and the word “first”.

In claim 8, line 6, the word “the” has been replaced by the word -a-, between the word “wherein” and the word “base”.

In claim 11, line 4, the word “the” has been replaced by the word -a-, between the word “from” and the word “centreline”.

In claim 16, line 6, the word “sheaveon” has been replaced by the phrase –sheave on-, between the word “guiding” and the word “the”.
In claim 16, line 7, the word “the” has been replaced by the word -a-, between the word “via” and “first”.
replaced by the word –sheave-, between the word “guiding” and the word “on”.
In claim 16, line 18, the word “carrier)” has been replaced by the word –carrier-, between the word “mobile” and the word “and”.

In claim 19, line 3, the word “the” has been replaced by the word -a-, between the word “from” the word “centreline”.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

Eikrem (EP 2,194,017 A1) and Kuribayashi (GB 1,226,936) are considered the closest prior art references to independent claims 1 and 2.

Claim 1 claims:
A motion compensating crane for use on an offshore vessel in floating condition having a hull with a design waterline, wherein the crane comprises:

a main boom pivotally connected at an inner end thereof about a substantially horizontal boom pivot axis, said main boom having a tip end remote from said inner end;

a main boom luffing assembly adapted to set an angle of the main boom within a main boom working angle range, wherein the main boom has a length and a main boom working angle range such that the tip end thereof is positionable in a position wherein the tip end is at least 100 meters above the design waterline of the hull of the vessel;



a level setting assembly adapted to set the rigid jib frame in a levelled position whilst the main boom has any angle within said main boom working angle range, wherein the rigid jib frame is provided with one or more X-direction tracks that each extend perpendicular to the horizontal jib frame pivot axis and which are each substantially horizontal in said levelled position of the rigid jib frame;

a mobile carrier supported by said one or more X-direction tracks and movable relative thereto in an X-direction;

a motor powered X-motion displacement actuator assembly adapted to move said mobile carrier in said X-direction relative to said one or more X- direction tracks, wherein the mobile carrier is provided with one or multiple parallel Y-direction tracks that extend perpendicular to said X-direction tracks;

a mobile jib hoist cable suspension member supported by said one or more Y-direction tracks and movable relative thereto in an Y-direction;

a motor powered Y-motion displacement actuator assembly adapted to move said mobile jib hoist cable suspension member in said Y-direction relative to said one or more Y-direction tracks;

a jib hoist winch and a jib hoist cable driven by said jib hoist winch, which jib hoist cable depends from said mobile jib hoist cable suspension member, wherein an object suspension device is suspended from said jib hoist cable; and



Neither Eikrem nor Kuribayashi disclose nor would be obvious to the limitations of 1) “a level setting assembly adapted to set the rigid jib frame in a levelled position whilst the main boom has any angle within said main boom working angle range, wherein the rigid jib frame is provided with one or more X-direction tracks that each extend perpendicular to the horizontal jib frame pivot axis and which are each substantially horizontal in said levelled position of the rigid jib frame”, 2) “a mobile carrier supported by said one or more X-direction tracks and movable relative thereto in an X-direction”, 3) “a motor powered X-motion displacement actuator assembly adapted to move said mobile carrier in said X-direction relative to said one or more X- direction tracks, wherein the mobile carrier is provided with one or multiple parallel Y-direction tracks that extend perpendicular to said X-direction tracks”, 4) “a mobile jib hoist cable suspension member supported by said one or more Y-direction tracks and movable relative thereto in an Y-direction”, and 5) “a motor powered Y-motion displacement actuator assembly adapted to move said mobile jib hoist cable suspension member in said Y-direction relative to said one or more Y-direction tracks”, in conjunction with the remaining limitations of independent claim 1.

Further, after extensive search, the prior art does not disclose nor would be obvious to the limitations of 1) “a level setting assembly adapted to set the rigid jib frame in a levelled position whilst the main boom has any angle within said main boom working angle range, wherein the rigid jib frame is provided with one or more X-direction tracks that each extend perpendicular to the horizontal jib frame pivot axis and which are each substantially horizontal in said levelled position of the rigid jib frame”, 2) “a mobile carrier supported by said one or more X-direction tracks and movable relative thereto in an X-direction”, 3) “a motor powered X-motion displacement actuator assembly adapted to move said mobile carrier in said X-direction relative to said one or more X- direction tracks, wherein the mobile carrier is provided with one or multiple parallel Y-direction tracks that extend perpendicular to said X-direction tracks”, 4) “a mobile and 5) “a motor powered Y-motion displacement actuator assembly adapted to move said mobile jib hoist cable suspension member in said Y-direction relative to said one or more Y-direction tracks”, in conjunction with the remaining limitations of independent claim 1.

Claim 2 claims:
A motion compensating crane for use on an offshore vessel having a hull with a design waterline, wherein the crane comprising comprises:

a base structure adapted to be secured to the hull of the vessel;

a revolving superstructure mounted on the base structure and adapted to revolve about a substantially vertical revolving axis relative to the base structure;

a slew drive adapted to revolve said superstructure;

a main boom mounted to the revolving superstructure and pivotally connected at an inner end thereof about a substantially horizontal boom pivot axis to the revolving superstructure, said main boom having a tip end remote from said inner end;

a main boom luffing assembly adapted to set an angle of the main boom relative to the superstructure within a main boom working angle range, wherein the main boom has a length and a main boom working angle range such that the tip end thereof is positionable in a position wherein the tip end is at least 100 meters above the design waterline of the hull of the vessel;

a rigid jib frame pivotally connected to the tip end of the main boom about a substantially horizontal jib frame pivot axis;
a level setting assembly adapted to set the rigid jib frame in a levelled position whilst the main boom has any angle within said main boom working angle range, wherein the rigid jib frame is provided with a set of parallel X-direction tracks that extend perpendicular to the horizontal jib frame pivot axis and which are substantially horizontal in said levelled position of the rigid jib frame;

a mobile carrier supported by said X-direction tracks and movable relative thereto in an X-direction;

a motor powered X-motion displacement actuator assembly adapted to move said mobile carrier in said X-direction relative to said X-direction tracks, wherein the mobile carrier is provided with one or multiple parallel Y-direction tracks that extend perpendicular to said X-direction tracks;

a mobile jib hoist cable suspension member supported by said one or more Y-direction tracks and movable relative thereto in an Y-direction;

a motor powered Y-motion displacement actuator assembly adapted to move said mobile jib hoist cable suspension member in said Y-direction relative to said one or more Y- direction tracks;

a jib hoist winch and a jib hoist cable driven by said hoist winch, which jib hoist cable depends from said mobile jib hoist cable suspension member, wherein an object suspension device is suspended from said jib hoist cable, cable; and

a Z-direction heave motion compensation device that acts on the jib hoist cable and is integrated in the jib hoist winch and/or comprises a jib hoist cable engaging member that is arranged and adapted to act on the jib hoist cable intermediate the hoist winch object suspension device suspended from the jib hoist cable.

and 5) “a motor powered Y-motion displacement actuator assembly adapted to move said mobile jib hoist cable suspension member in said Y-direction relative to said one or more Y- direction tracks”, in conjunction with the remaining limitations of independent claim 2.

Further, after extensive search, the prior art does not disclose nor would be obvious to the limitations of
1) “a level setting assembly adapted to set the rigid jib frame in a levelled position whilst the main boom has any angle within said main boom working angle range, wherein the rigid jib frame is provided with a set of parallel X-direction tracks that extend perpendicular to the horizontal jib frame pivot axis and which are substantially horizontal in said levelled position of the rigid jib frame”, 2) “a mobile carrier supported by said X-direction tracks and movable relative thereto in an X-direction”, 3) “a motor powered X-motion displacement actuator assembly adapted to move said mobile carrier in said X-direction relative to said X-direction tracks, wherein the mobile carrier is provided with one or multiple parallel Y-direction tracks that extend perpendicular to said X-direction tracks”, 4) “a mobile jib hoist cable suspension member supported by said one or more Y-direction tracks and movable relative thereto in an Y-direction”, and 5) “a motor powered Y-motion displacement actuator assembly adapted to move said mobile jib hoist cable suspension member in said Y-direction relative to said one or more Y- direction tracks”, in conjunction with the remaining limitations of independent claim 2.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/